Title: To James Madison from Charles Pinckney, 18 March 1812
From: Pinckney, Charles
To: Madison, James


Dear SirMarch 18: 1812 In Charleston
Colonel Lehré a gentleman of this place & one of the Representatives for our City in the Legislature informs me he has some idea of going to the northward & has requested a line of introduction to you which I give to him with great pleasure as he is a decided Republican & friend to your administration & no man can give a better or more correct view of the state of parties or politics in this state that [sic] he can as he has been long in the legislature & public service.
We are all here in great astonishment at the developement of Henrys agency with the British to plunge a poisoned dagger into the Vitals of our happy Union & are waiting to see what prompt effects it may have on our public councils. That it may have the happiest & the most honourable to your administration is the sincere prayer of dear sir with the highest respect & Esteem & with the most affectionate regard dear sir Yours Truly
Charles Pinckney
